Citation Nr: 0618221	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  96-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for compartment 
syndrome, status post right fasciotomy, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for compartment 
syndrome, status post left fasciotomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to March 
1988, and from September 1988 to September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to increased 
ratings for the service-connected right and left leg 
disabilities.

In June 1998, the veteran testified at a hearing at the RO.  
Thereafter, by way of a supplemental statement of the case 
issued in July 1998, the RO assigned a 20 percent disability 
evaluation for the right leg disability, effective since May 
1995, the date of the veteran's claim.

In July 2004, the veteran testified at a hearing held in 
Washington, D.C., before the undersigned Veterans Law Judge.  
During the hearing, the veteran submitted additional 
evidence, consisting of several private medical treatment 
records, accompanied by a waiver of initial RO review of such 
evidence.  A transcript of the proceeding is of record.

In December 2004, the Board denied increased ratings for the 
veteran's disabilities.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2005 order, the Court granted a joint motion for 
remand filed by the parties and vacated the Board's December 
2004 decision and remanded the appeal to the Board for 
readjudication consistent with the motion.  

Finally, the Board notes that records submitted by the 
veteran during the July 2004 hearing reasonably raise a claim 
for service connection for a low back disability as secondary 
to the veteran's service-connected right and left leg 
disabilities.  As such, this issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In accordance with the joint motion for remand, the Board 
observes that the RO should attempt to obtain the private 
medical records identified by the veteran and afford him a VA 
examination.  In this regard, the veteran has identified 
treatment by Drs. Kamer and Seshan, and by Mr. Khoury.  As 
for the examination, the examiner should address the current 
severity of the veteran's right and left leg disabilities, 
including ranges of motion of all affected parts and any 
functional loss due to pain.  Furthermore, in readjudicating 
the veteran's claims, the RO should consider the provisions 
of 38 C.F.R. § 4.56(d) regarding any inability to keep up 
with work requirements due to the cardinal signs and symptoms 
of muscle disability.  

In addition, during the pendency of the appeal, the Court 
held that the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 
38 C.F.R. § 3.159 (2005), apply to all five elements of a 
service connection claim, including the disability rating and 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claims on appeal.  As these questions 
are currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date for the award 
of benefits is assigned when an increased rating is granted, 
and also includes an explanation of the type of evidence 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to both issues on appeal, 
the RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish an effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman, supra.

2.  The RO should attempt to obtain and 
associate with the claims file all 
treatment reports from Drs. Kamer and 
Seshan, and from Mr. Khoury.  

3.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected right and left leg compartment 
syndromes, status post fasciotomy.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests, to include range of 
motion studies of all affected parts, 
should be performed and all findings 
should be reported in detail.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
be requested to identify any objective 
evidence of pain or functional loss due to 
pain.  The specific functional impairment 
due to pain should be identified, and the 
examiner should be requested to assess the 
extent of any pain. The examiner should 
also express an opinion on whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

Based on examination findings, medical 
principles, and historical records, the 
examiner should discuss whether the 
veteran's right and left leg disabilities, 
respectively, result in moderate, 
moderately severe, or severe impairment of 
the associated muscles of the legs.  In 
this regard, the examiner should comment 
on the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner 
should also comment on any evidence of an 
inability to keep up with work 
requirements due to any cardinal signs and 
symptoms of muscle disability.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached. 

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
an increased rating for compartment 
syndrome, status post right fasciotomy, 
currently evaluated as 20 percent 
disabling; and entitlement to an increased 
rating for compartment syndrome, status 
post left fasciotomy, currently evaluated 
as 10 percent disabling.  This review 
should include consideration of 38 C.F.R. 
§ 4.56(d) regarding any inability to keep 
up with work requirements due to the 
cardinal signs and symptoms of muscle 
disability.  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



